Continuing Abatement Order filed November 29, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00322-CR
                                    ____________

                  TREVEIA SHAWNA MCCURDY, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                 On Appeal from the County Court at Law No. 1
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-CCR-173702

                   CONTINUING ABATEMENT ORDER

      On September 27, 2016, this court directed the trial court to execute a
certification of the defendant’s right of appeal. Our order required the trial judge to
file the certification in the form of a supplemental clerk’s. The record was to be filed
with the clerk of this court on or before October 27, 2016. To date, the court has not
received the certification.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s certification is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.

                                        PER CURIAM